Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 1 of 20



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 18-cv-23190-DPG

  TIMOTHE DOLCINE,

         Plaintiff,

  vs.

  THE VILLAGE OF BISCAYNE PARK,
  a municipality of the State of Florida,
  CHIEF RAIMUNDO ATESIANO,
  OFFICER CHARLIE DAYOUB,
  OFFICER RAUL FERNANDEZ, and
  OFFICER GUILLERMO RAVELO, individually
  And in their official capacity,

        Defendants.
  __________________________________________/

      DEFENDANTS’, JOINT MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
                       COMPLAINT AND INCORPORATED
                           MEMORANDUM OF LAW

         Defendants, VILLAGE OF BISCAYNE PARK, RAIMUNDO ATESIANO, CHARLIE

  DAYOUB, RAUL FERNANDEZ, and GUILLERMO RAVELO, by and through their

  respective counsel, 1 pursuant to Federal Rule of Civil Procedure 12 and Southern District of

  Florida Local Rule, 7.1, hereby file this Joint Motion to Dismiss Plaintiff’s Second Amended

  Complaint and Incorporated Memorandum of Law, and states

  1.     This is a purported civil rights action arising from the arrest of Plaintiff for burglary

  charges by Village of Biscayne Park police officers more than five (5) years ago. Plaintiff has

  filed a Second Amended Complaint after his First Amended Complaint was dismissed for

  various pleading deficiencies. See [D.E. #50]. The Second Amended Complaint must be

  1
    While the Defendants are represented by separate counsel, this Motion has been filed jointly
  since the dismissal arguments do not demonstrate “clear conflicts of position.” [D.E. #50].
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 2 of 20
                                                                Dolcine v. Village of Biscayne Park, et al.
                                                               District Court Case No.: 18-cv-23190-DPG
                                                                                                  Page 2

  dismissed as it remains perhaps more deficient than the prior pleadings. Rather than alleging

  separate causes of action in separate counts as the Rules require, the Second Amended

  Complaint now alleges a generalized cause of action for “42 U.S.C. 1983 claims” against each of

  the Defendants in Count IV (Village of Biscayne Park; Count V (Raimundo Atesiano); Count VI

  (Charlie Dayoub); Count VII (Raul Fernandez); and Count VIII (Guillermo Ravelo). The Second

  Amended Complaint also generally alleges a claim for conspiracy against all Defendants in

  Count X. The Second Amended Complaint must be dismissed as each of these claims fail to

  comply with the Federal Rules of Civil Procedure.

  2.     The generalized § 1983 claims alleged against each Defendant incorporate no less than

  eight (8) different theories of liability, arising under four different constitutional amendments.

  Meanwhile Plaintiff’s conspiracy claim makes generalized references to the “Defendants” and

  their “overt acts in furtherance of their conspiracy” without ever specifying the individual

  conduct attributable to any given Defendant. This amounts to an impermissible shotgun pleading

  under Rules 8 and 10 of the Federal Rules of Civil Procedure.

  3.     The Eleventh Circuit has defined four general categories of shotgun pleadings that violate

  these Rules, requiring amendment. Weiland v. Palm Beach County Sheriff's Office, 792 F.3d

  1313, 1321 (11th Cir. 2015). Three of four have been violated by Plaintiff. The conclusory

  allegations of Counts IV, V, VI, VII, VIII and X assert “multiple claims against multiple

  defendants without specifying which of the defendants are responsible for which acts or

  omissions, or which of the defendants the claim is brought against.” Id. at 1322-23. These

  violations require dismissal as a matter of law.

  4.     Additionally, the Second Amended Complaint must be dismissed as many of the claims

  asserted are barred by the statute of limitations, and equitable tolling does not apply. Applying
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 3 of 20
                                                                  Dolcine v. Village of Biscayne Park, et al.
                                                                 District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 3

  the applicable law to the four corners of the complaint, this action was filed well outside the

  four-year limitations period and the explicit exceptions for which tolling could apply do not

  exist. See §95.11(3), Fla. Stat. (2013); see also Wallace v. Kato, 549 U.S. 384, 387 (2007);

  Burton v. City of Belle Glade, 178 F.3d 1175, 1188 (11th Cir. 1999) (“Section 1983 claims,

  moreover, are governed by the forum state's residual personal injury statute of limitations.”).

  5.     Both Plaintiff and his guardians were aware of the facts giving rise to the causes of action

  alleged in the Second Amended Complaint at the time of Plaintiff’s arrest in June 2013. The

  claims alleged in Counts II, III, IV, V, VI, VII, VIII, and X thus all accrued on that date,

  regardless of any alleged lack of knowledge regarding the overarching conspiracy. Sanders v.

  Beck, 2018 WL 4326860 (N.D. Fla. 2018), rep. and rec. adopted, 2018 WL 4326812 (N.D. Fla.

  2018); Heining v. City of Anniston, Alabama, 2017 WL 4265382, at *9 (N.D. Ala. 2017).

  Because Plaintiff and his guardians were aware of these facts and there was no legal barrier to

  Plaintiff’s guardians asserting these claims on his behalf during his brief remaining period of

  minority, equitable tolling and equitable estoppel are inapplicable to the instant action. Fla. Stat.

  § 95.015(i); Tucker v. City of Plantation, 2014 WL 11706421, at *3 (S.D. Fla. 2014). These

  claims must therefore be dismissed with prejudice as a matter of law.

  6.     The Eleventh Circuit recognized that a plaintiff must plead the following in order to state

  a cause of action under section 1983 against a governmental entity: (1) his constitutional rights

  were violated; (2) the municipality had a custom or policy that constituted deliberate indifference

  to a constitutional right; and (3) the policy caused the violation of a constitutional right.

  McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir. 2004). To survive a motion to dismiss a

  Monell claim of custom and policy, the Plaintiff is required to supply factual allegations other

  than the circumstances surrounding his own incident to frame a claim. Willis v. City of Coral
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 4 of 20
                                                                  Dolcine v. Village of Biscayne Park, et al.
                                                                 District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 4

  Springs, 16-cv-60059-Bloom, Order on Motion to Dismiss (D.E. 23)(S.D. Fla., July 13, 2016).

  Despite having had ample time to seek information to support factual allegations supporting a

  custom and policy, the Second Amended Complaint offers nothing more than conclusory

  assertions that fail to state a cause of action under Monell. The claims against the Village of

  Biscayne Park must therefore be dismissed as a matter of law.

                                       MEMORANDUM OF LAW

                                            Dismissal Standard

          Under the Federal Rules of Civil Procedure, a complaint must contain “a short and plain

  statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

  statement requires “more than labels and conclusions, and a formulaic recitation of the elements

  of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A

  defendant may move to dismiss a complaint for “failure to state a claim on which relief can be

  granted.” Fed. R. Civ. P. 12(b)(6). To survive a defendant’s motion to dismiss under Rule

  12(b)(6), a plaintiff’s complaint must contain enough factual allegations to “raise a right to relief

  above the speculative level.” Twombly, 550 U.S. at 570. The facts found in the complaint must

  “state a claim to relief that is plausible on its face.” Id.

          This pleading standard “demands more than an unadorned, the defendant-unlawfully-

  harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The Supreme Court’s

  holding in Ashcroft v. Iqbal requires the trial courts to “identify allegations of the complaint that

  because of their conclusory nature are not entitled to the assumption of truth.” Spence-Jones v.

  Rundle, 991 F. Supp. 2d 1221, 1238 (S.D. Fla. 2013) (citing Ashcroft, 556 U.S. 662). Allegations

  “full of self-serving hyperbole, personal attacks, and formulaic, implausible conclusions” must

  be disregarded. Spence-Jones v. Rundle, 991 F. Supp. 2d 1221, 1224 (S.D. Fla. 2013).
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 5 of 20
                                                                 Dolcine v. Village of Biscayne Park, et al.
                                                                District Court Case No.: 18-cv-23190-DPG
                                                                                                   Page 5

  I.     THE CONCLUSORY ALLEGATIONS OF THE SECOND AMENDED
         COMPLAINT AMOUNT TO AN IMPERMISSIBLE SHOTGUN PLEADING
         THAT MUST BE DISMISSED

         In addition to the pleading requirements of Rule 8, Federal Rule of Civil Procedure 10(b)

  further requires that “[a] party must state its claims or defenses in numbered paragraphs, each

  limited as far as practicable to a single set of circumstances… If doing so would promote clarity,

  each claim founded on a separate transaction or occurrence… must be stated in a separate count

  or defense.” Fed. R. Civ. P. 10(b). Shotgun pleadings that run afoul of these requirements must

  be dismissed as a matter of law.

         The Eleventh Circuit conducted an in-depth analysis of the various forms of shotgun

  pleadings that have developed over the years. Weiland v. Palm Beach County Sheriff's Office,

  792 F.3d 1313, 1321 (11th Cir. 2015). The court found that “the unifying characteristic of all

  types of shotgun pleadings is that they fail to one degree or another, and in one way or another,

  to give the defendants adequate notice of the claims against them and the grounds upon which

  each claim rests.” Id. at 1323. Counts IV, V, VI, VII, VIII and X of the Second Amended

  Complaint are flawed in this way. Specifically, the Second Amended Complaint falls short in

  three out of the four categories cited in Weiland as shotgun pleadings: those that are “replete with

  conclusory, vague, and immaterial facts not obviously connected to any particular cause of

  action”; those that “commit the sin of not separating into a different count each cause of action or

  claim for relief”; and finally, those that assert “multiple claims against multiple defendants

  without specifying which of the defendants are responsible for which acts or omissions, or which

  of the defendants the claim is brought against.” Id. at 1321-23.

         Plaintiff’s conclusory and unspecific allegations make it impossible for any of the named

  Defendants to ascertain the specific causes of action asserted against them, the particular acts or
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 6 of 20
                                                                Dolcine v. Village of Biscayne Park, et al.
                                                               District Court Case No.: 18-cv-23190-DPG
                                                                                                  Page 6

  omissions each is accused of committing, or which alleged acts or omissions the Plaintiff

  contends amounts to each of the numerous constitutional violations alleged. Count X only make

  general references to the “Defendants” and their “overt acts in furtherance of their conspiracy”

  without ever specifying the individual conduct attributable to any given Defendant. These vague,

  conclusory assertions do not comply with the Federal Rules of Civil Procedure and must be

  dismissed as a matter of law.

         Furthermore, Count V, in one sole paragraph generally alleges that Atesiano violated

  Plaintiff’s Fourth, Fifth, Sixth, and Fourteenth Amendments without being separated into

  different counts or without any detailed allegations to support them. [D.E. #52 at ¶ 55]. Plaintiff

  then goes on to allege, again without any specific factual support, claims for equal protection and

  substantive due process based on “conscience shocking” and “racially motivated” acts. [D.E. #52

  at ¶ 58-59]. Four separate theories of violating Plaintiff’s constitutional rights should not be

  alleged in one count, let alone a single paragraph. Count V falls squarely in the second and third

  type of shotgun pleading referenced in Weiland and runs afoul with Federal Rule of Civil

  Procedure 10(b). Id.

         Count VI, in one sole paragraph generally alleges that Dayoub violated Plaintiff’s Fourth,

  Fifth, Sixth, and Fourteenth Amendments without being separated into different counts or

  without any detailed allegations to support them. [D.E. #52 at ¶ 64]. Plaintiff then goes on to

  allege, again without any specific factual support, claims for equal protection and substantive

  due process based on “conscience shocking” and “racially motivated” acts. [D.E. #52 at ¶ 67-68].

  Four separate theories of violating Plaintiff’s constitutional rights should not be alleged in one

  count, let alone a single paragraph. Count VI falls squarely in the second and third type of
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 7 of 20
                                                                Dolcine v. Village of Biscayne Park, et al.
                                                               District Court Case No.: 18-cv-23190-DPG
                                                                                                  Page 7

  shotgun pleading referenced in Weiland and runs afoul with Federal Rule of Civil Procedure

  10(b). Id.

          Count VII, in one sole paragraph generally alleges that Fernandez violated Plaintiff’s

  Fourth, Fifth, Sixth, and Fourteenth Amendments without being separated into different counts

  or without any detailed allegations to support them. [D.E. #52 at ¶ 73]. Plaintiff then goes on to

  allege, again without any specific factual support, claims for equal protection and substantive

  due process based on “conscience shocking” and “racially motivated” acts. [D.E. #52 at ¶ 76-77].

  Four separate theories of violating Plaintiff’s constitutional rights should not be alleged in one

  count, let alone a single paragraph. Count VII falls squarely in the second and third type of

  shotgun pleading referenced in Weiland and runs afoul with Federal Rule of Civil Procedure

  10(b). Id.

          Count VIII, in one sole paragraph generally alleges that Ravelo violated Plaintiff’s

  Fourth, Fifth, Sixth, and Fourteenth Amendments without being separated into different counts

  or without any detailed allegations to support them. [D.E. #52 at ¶ 82]. Plaintiff then goes on to

  allege, again without any specific factual support, claims for equal protection and substantive

  due process based on “conscience shocking” and “racially motivated” acts. [D.E. #52 at ¶ 85-86].

  Four separate theories of violating Plaintiff’s constitutional rights should not be alleged in one

  count, let alone a single paragraph. Count VIII falls squarely in the second and third type of

  shotgun pleading referenced in Weiland and runs afoul with Federal Rule of Civil Procedure

  10(b). Id.

          Even if the Second Amended Complaint were properly pled, any purported claim for

  Fifth, Sixth, and Fourteenth Amendment violations must be dismissed as a matter of law. As the

  Supreme Court noted, “[t]he Framers considered the matter of pretrial deprivations of liberty and
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 8 of 20
                                                                  Dolcine v. Village of Biscayne Park, et al.
                                                                 District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 8

  drafted the Fourth Amendment to address it.” Albright v. Oliver, 510 U.S. 266, 274 (1994). It is

  the Fourth Amendment alone that must therefore be the guidepost for analyzing Plaintiff’s §

  1983 claims. Id. Plaintiff’s claims under the Fifth and Sixth Amendments must therefore be

  dismissed with prejudice as a matter of law. Although Plaintiff could theoretically bring a claim

  for substantive due process and equal protection violations under the Fourteenth Amendment,

  Plaintiffs conclusory allegations of conscience shocking conduct and racial animus fail to state a

  plausible claim. See e.g. Whittington v. Town of Surfside, 2007 WL 9702399, at *9 (S.D. Fla.

  Jan. 3, 2007); Parker v. Smyrna Police Dept., 2010 WL 4540286, at *2 (N.D. Ga. Oct. 29, 2010);

  McKenna v. City of Birmingham, 2008 WL 11424128, at *6 (N.D. Ala. Sept. 25, 2008). Counts

  IV, V, VI, VII, VIII and X of the Second Amended Complaint must therefore be dismissed as a

  matter of law.

         Finally, Plaintiff seemingly seeks to predicate relief upon receipt of traffic citations. [D.E.

  #52 at ¶ 14]. Traffic citations by their nature, however, are non-criminal, do not result in a

  seizure, and thus do not implicate Constitutional protection. See e.g., DiBella v. Borough of

  Beachwood, 407 F.3d 599, 603 (3d Cir. 2005) (plaintiff failed to establish a malicious

  prosecution claim over issuance of a summons); Malcomb v. Dietz, 487 Fed. Appx. 683 at *5 (3d

  Cir. 2014) (traffic citations do not deprive the recipient of liberty). Therefore, the entire Second

  Amended Complaint is subject to dismissal.

  II. STATUTE OF LIMITATIONS BARS PLAINTIFF’S CLAIMS BECAUSE
      EQUITABLE TOLLING AND EQUITABLE ESTOPPEL DO NOT APPLY 2

      A. The Statute of Limitations for Plaintiff’s Claims is Four (4) Years



  2
    Defendants note this Court’s language in its prior Order dismissing Plaintiff’s First Amended
  Complaint. [D.E. #50, p. 4]. However, the Plaintiff’s allegations fail to meet the required burden
  to assert any equitable tolling argument. See infra. Section II.
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 9 of 20
                                                                  Dolcine v. Village of Biscayne Park, et al.
                                                                 District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 9

         Florida’s four-year statute of limitations applies to all of Plaintiff’s causes of actions in

  the Second Amended Complaint. A claim under Section 1983 is a federal cause of action

  containing no express limitations period, and therefore, the district court must look to the State in

  which the cause of action arose. Wallace v. Kato, 549 U.S. 384, 387 (2007). See Burton v. City of

  Belle Glade, 178 F.3d 1175, 1188 (11th Cir. 1999) (“Section 1983 claims, moreover, are

  governed by the forum state's residual personal injury statute of limitations.”); Chappell v. Rich,

  340 F. 3d 1279, 1283 (11th Cir. 2003) (Florida's four-year statute of limitations applies to such

  claims of deprivation of rights under 42 U.S.C. § 1983). The statute of limitations for Plaintiff’s

  claims of malicious prosecution, civil conspiracy, abuse of process, and false imprisonment is

  four (4) years. Fla. Stat. § 95.11(3)(o), (p). See Coursen v. Shapiro & Fishman, GP, 588 Fed.

  Appx. 882, 884 n. 3 (11th Cir. 2014) (applying Florida’s four-year statute of limitations to civil

  conspiracy and abuse of legal process claims); Burton v. City of Belle Glade, 178 F.3d 1175,

  1188 (11th Cir. 1999) (“a plaintiff must commence a § 1983 claim arising in Florida within four

  years of the allegedly unconstitutional or otherwise illegal act.”).

     B. Accrual Began in 2013 and the Claims Expired Over One Year Prior to Filing Suit

         Plaintiff’s claims against the Defendants are time-barred as they accrued over four years

  prior to the commencement of this action, and therefore, should be dismissed. While state law

  provides the limitations period for § 1983 claims, the accrual date of the cause of action is a

  question of federal law. Wallace, 549 U.S. at 388. Accrual occurs when the plaintiff has a

  complete and present cause of action and can thus file suit and obtain relief. Bay Area Laundry &

  Dry Cleaning Pension Trust Fund v. Ferbar Corp. of Cal., 522 U.S. 192, 201 (1997); In Heining

  v. City of Anniston, Alabama, the court found that the: “the statute of limitations for a § 1983

  action begins to run from the date ‘the facts which would support a cause of action are apparent
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 10 of 20
                                                                 Dolcine v. Village of Biscayne Park, et al.
                                                                District Court Case No.: 18-cv-23190-DPG
                                                                                                  Page 10

   or should be apparent to a person with reasonably prudent regard for his rights.’” 2017 WL

   4265382, at *9 (N.D. Ala. 2017).

          More specifically, in a claim for false arrest, the statute of limitations begins to run “at

   the time the claimant becomes detained pursuant to legal process.” Wallace, 549 U.S. at 397. See

   Shepherd v. Wilson, 663 Fed. Appx. 813, 817 (11th Cir. 2016) (finding that the plaintiff was

   detained pursuant to legal process when he was arrested, at which point, the statute of limitations

   began to run on the § 1983 claim for false arrest); Williams v. Allen, 2017 WL 1653744, at *3

   (M.D. Fla. May 2, 2017) (denying plaintiff’s argument that the limitations period did not start to

   run on her false arrest claims until she became aware of the illegality of her arrest). Plaintiff’s

   conspiracy claim accrues at the same time as the underlying tort which is alleged by the Plaintiff

   as when the Defendants were “falsifying arrest affidavits to charge the Plaintiff with burglaries

   and traffic violations he did not commit”. [D.E. #52 at ¶92]. See Bloom v. Alvereze, 498 Fed.

   Appx. 867 (11th Cir. 2012)( conspiracy claim against police officers and others brought by

   owner of ranch from which allegedly underfed animals were seized accrued, for limitations

   purposes, when owner was arrested on animal cruelty charges that were later dropped); Sanders

   v. Beck, 2018 WL 4326860 (N.D. Fla. 2018), rep. and rec. adopted, 2018 WL 4326812 (N.D.

   Fla. 2018) (finding conspiracy claim accrued at the time of the his allegedly false arrest based on

   Plaintiff knew of or had reason to know of his injury when he was arrested and arraigned on the

   charges); Heining, 2017 WL 4265382, at *13 (plaintiff’s claims accrued at time of arrest, despite

   allegations that they did not discover two officials’ involvement in alleged conspiracy until

   almost three years later). Furthermore, the intentional tort of abuse of process does not require a

   showing that the criminal proceeding terminated in favor of the accused; therefore, also accruing

   at the time of. Heck, 512 U.S. at 495.
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 11 of 20
                                                                   Dolcine v. Village of Biscayne Park, et al.
                                                                  District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 11

           In the case at hand, Plaintiff’s § 1983 claims against the Defendants for false

   arrest/imprisonment, abuse of process, and conspiracy accrued on June 13, 2013, the date

   Plaintiff’s arrest affidavits were executed, as alleged. [D.E. #52 at ¶ 22]. As in Shepherd, where

   the plaintiff’s § 1983 claim for false arrest accrued on the date of the arrest, Plaintiff’s § 1983

   claim accrued on June 13, 2013, the date the arrest affidavit was executed. 663 Fed. Appx. at

   817. This claim is time-barred as it was only brought on August 6, 2018, over four years after the

   date of accrual, exceeding the limitations period. Plaintiff’s abuse of process claim also accrued

   on the date the arrest affidavit was executed, June 13, 2013, and it is therefore barred by the four-

   year statute of limitations.

           Plaintiff attempts to circumvent accrual of his conspiracy claims by alleging that neither

   he nor his parents were able to learn of the alleged conspiracy until an unspecified later date.

   [D.E. #52 at ¶ 25]. This allegation does nothing to prevent the running of the statute of

   limitations as the Second Amended Complaint clearly establishes that both Plaintiff, who was

   almost to the age of majority at the time, and his parents knew or should have known of the facts

   supporting the underlying violations supporting the conspiracy. See Heining, 2017 WL 4265382,

   at *13 (finding plaintiff’s claims, including conspiracy, accrued in 2012, despite allegations that

   plaintiff did not learn of two conspirators’ participation in the conspiracy until 2015). Ignorance

   of the facts constituting a cause of action does not prevent the statute of limitations from running.

   Drake v. Whaley, 2009 WL 10664669, at *5 (N.D. Ga. 2009), aff'd, 355 Fed. Appx. 315 (11th

   Cir. 2009); Myrthil v. Schade, 2018 WL 3972183, at *5 (S.D. Fla 208) (plaintiff knew at the time

   of his arrest that he had been stopped for a violation which he did not commit and that his

   vehicle was searched without consent, therefore statute of limitations began to run at that time,

   not when the officers later testified falsely at a suppression hearing); Hayward v. Lee County
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 12 of 20
                                                                  Dolcine v. Village of Biscayne Park, et al.
                                                                 District Court Case No.: 18-cv-23190-DPG
                                                                                                   Page 12

   Sheriff's Office, 2017 WL 6550866, at *3 (M.D. Fla. 2017) (plaintiff’s conspiracy claims were

   barred by statute of limitations because injury caused by the conspiracy accrued on the same day

   as the underlying false arrest claim).

          Interestingly, the Second Amended Complaint is devoid of any alleged date regarding the

   termination of the prior criminal proceeding resolving in favor of Plaintiff. [D.E. #52 at ¶ 24].

   An essential element of a malicious prosecution claim is the termination of the prior criminal

   proceeding in favor of the accused. Heck v. Humphrey, 512 U.S. 477, 484 (1994). Therefore, in a

   malicious prosecution claim, accrual occurs when the final element is satisfied. See Tillman v.

   Orange County, Fla., 519 Fed. Appx. 632, 635 (11th Cir. 2013) (“For § 1983 claims that

   ‘necessarily imply the invalidity of [a] conviction or sentence,’ plaintiffs have no cause of action

   and cannot file suit until that conviction or sentence has been invalidated.”). Since this date is

   absent from the Second Amended Complaint, and there are no allegations to establish it occurred

   within the requisite statute of limitations period, the malicious prosecution fails given the

   expiration of the other claims.

      C. There is no Basis for Tolling the Statute of Limitations

          Plaintiff’s claims against the Defendants, brought pursuant to § 1983, are time-barred,

   and there is no basis for tolling the limitation period alleged in the Second Amended Complaint.

   Federal courts must apply state law in determining whether equitable tolling of the statute of

   limitations applies. Hayward v. Lee County Sheriff's Office, 2017 WL 6550866, at *3 (M.D. Fla.

   2017) (quoting Seibert v. Comm'r, Ga. Dep't of Corr., 680 Fed. Appx. 837, 839 (11th Cir.

   2017)). Section 95.051(i), Florida Statutes, provides three exclusive conditions upon which the

   statute of limitations may be tolled based on the injured party’s minority status at the time of

   injury. Tolling in any other circumstance other than those listed in § 95.051 is expressly
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 13 of 20
                                                                   Dolcine v. Village of Biscayne Park, et al.
                                                                  District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 13

   prohibited under Florida law. Baez v. Root, 2014 WL 1414433, at *3 (S.D. Fla. 2014). The only

   circumstances that allow for tolling when a minor party is injured are: (1) if a parent or guardian

   of the minor does not exist (2) if the parent or guardian has an interest adverse to the minor, or

   (3) the parent or guardian is adjudicated incapacitated to sue. Fla. Stat. § 95.051(i).

          Here, none of these factors are present, and therefore, neither the statutory tolling

   provision in Section 95.051(i) nor the common law tolling applies. As alleged, Plaintiff was 16

   years old and lived with his mother at the time of the incident. [D.E. #52 at ¶ 9]. Nothing in the

   Second Amended Complaint provides reason to believe the Plaintiff’s mother did not have

   knowledge of the facts giving rise to his claims. See Tucker v. City of Plantation, 2014 WL

   11706421, at *3 (S.D. Fla. 2014) (finding that seven-year limitations period for minor victims of

   abuse not applicable to an excessive force claim brought by a plaintiff who was a year away

   from majority at the time of incident because both he and his parents knew or should have

   known of the facts giving rise to the excessive force claim). The Florida appellate courts recently

   confirmed that a cause of action accrues when the last element occurs, regardless of whether

   there exists a person who can bring an action on the minor’s behalf, pursuant to Fla. Stat. §

   95.031(1). D.H. by and through R.H. v. Adept Community Services, 217 So.3d 1072 (Fla. 2d

   DCA 2017). Only in unique circumstances where the parent or guardian were wholly unaware of

   the underlying misconduct, rather than just unaware that a potential legal claim existed, will a

   “delayed discovery doctrine” apply to toll a minor’s claims. See Doe No. 3 v. Nur-Ul-Islam

   Academy, Inc., 217 So.3d 85 (Fla. 4th DCA 2017) (applying the delayed discovery doctrine to

   toll statute of limitations because the defendant actively concealed the underlying misconduct

   from the parents); Doe No. 60 v. G-Star Sch. of Arts, Inc., 2017 WL 2212429, at *5 (S.D. Fla.

   2017) (minor’s cause of action accrues when parents knew or should have known of underlying
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 14 of 20
                                                                   Dolcine v. Village of Biscayne Park, et al.
                                                                  District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 14

   wrongs forming basis of claims); Drake By & Through Fletcher v. Island Cmty. Church, Inc.,

   462 So. 2d 1142, 1144 (Fla. 3d DCA 1984) (statute of limitations begins to run when the parent

   knew or reasonably should have known those facts which supported a cause of action). The

   allegations of the Second Amended Complaint make clear that both Plaintiff and his legal

   guardians had knowledge of the facts giving rise to this lawsuit.

           The attached indictments for the officers have no bearing on the accrual of Plaintiff’s

   claims for false arrest, abuse of process, §1983 claim, and conspiracy claim, nor do they support

   tolling of the limitations period as a matter of law. Plaintiff could have proceeded with his these

   very same claims within the four (4) years statute of limitation period, but failed to do so.

   Plaintiff could have brought these claims at or about the time he was arrested in 2013. The basis

   for the arrest was purported probable cause which is from an objectively reasonable standpoint,

   the motivation of the officers’ decision to arrest is not factored in the charge. See Myers v.

   Bowman, 713 F.3d 1319, 1328 (11th Cir. 2013) (an officer has probable cause to arrest when the

   arrest is “objectively reasonable based on the totality of the circumstances.”). The allegations

   that neither Plaintiff nor his parent had reason to know of the conspiracy to violate his civil rights

   until the matter was investigated fails to raise an issue that would justify tolling the statute of

   limitations. See A.P. ex rel. Ferez v. GlaxoSmithKline, LLC, 2014 WL 3928522, at *3 (S.D. Fla.

   Aug. 12, 2014) (a plaintiff, or his guardian, need only have actual or constructive notice, through

   the exercise of reasonable diligence, of the possible invasion of his legal rights). As stated, the

   allegations of the Second Amended Complaint clearly establish that Plaintiff and his guardians

   were aware of the necessary facts underlying the causes of action asserted on the date of

   Plaintiff’s arrest, thus beginning the statute of limitations period. Drake By & Through Fletcher

   v. Island Cmty. Church, Inc., 462 So. 2d 1142, 1144 (Fla. 3d DCA 1984).
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 15 of 20
                                                                    Dolcine v. Village of Biscayne Park, et al.
                                                                   District Court Case No.: 18-cv-23190-DPG
                                                                                                     Page 15

          Because Plaintiff has failed to allege any facts showing that he and/or his guardians

   lacked actual or constructive notice of the facts giving rise to the current claims, the causes of

   action alleged in the Second Amended Complaint accrued in 2013, more than four (4) years prior

   to the initiation of this lawsuit. The Second Amended Complaint further establishes that Plaintiff

   had legal guardians at all relevant times that were neither in an adverse legal position to him nor

   adjudicated incapacitated. Fla. Stat. § 95.051(i). Therefore, Plaintiff is not entitled to a tolling of

   the statute of limitations under Florida law. Id.; see also Hayward, 2017 WL 6550866, at *3;

   Seibert, 680 Fed. Appx. at 839.

          Further, equitable estoppel is not appropriate in a case where a claimant simply “failed to

   exercise due diligence in preserving his legal rights.” Irwin v. Dep't of Veterans Affairs, 498 U.S.

   89, 96 (1990). Generally, equitable estoppel is allowed in the case where a claimant actively

   pursues his judicial remedies by filing a defective pleading within the statutory period or when a

   claimant is induced or tricked by an adversary’s misconduct to delay his filing in order to allow

   the deadline to pass. Id. Equitable estoppel is not extended in a claim of excusable neglect. Id.

   Here, the Plaintiff has not been induced or tricked into filing after the limitations period had

   passed. That the officers may have falsified reports or given false testimony in the criminal

   proceedings against Plaintiff does not alter this conclusion. Sanders, 2018 WL 4326860, at *4

   (officers’ falsification of arrest affidavits and false testimony did not equitably estop them from

   asserting statute of limitations defense because plaintiff knew of the injuries he suffered from a

   concealed conspiracy to falsely arrest him at the time of arrest). Plaintiff’s claims should be

   dismissed as a matter of law because the claims are barred by the four-year statute of limitations

   and there is no basis for tolling the limitation period. See La Grasta v. First Union Sec., Inc., 358
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 16 of 20
                                                                   Dolcine v. Village of Biscayne Park, et al.
                                                                  District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 16

   F.3d 840, 845 (11th Cir. 2004) (“[A] Rule 12(b)(6) dismissal on statute of limitations grounds is

   appropriate only if it is ‘apparent from the face of the complaint’ that the claim is time-barred.”).

   III.   THE SECOND AMENDED COMPLAINT FAILS TO SET FORTH A BASIS TO
          IMPOSE MUNICIPAL LIABILITY UNDER 42 U.S.C. §1983

          To state a claim against a municipality for a violation of the constitution, Plaintiff must

   allege a constitutional deprivation by the governmental entity by demonstrating a policy or

   custom which was the moving force behind the alleged deprivation. Monell v. Department of

   Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); Gonzalez v. Reno, 325

   F.3d 1228, 1234 (11th Cir. 2003); Wayne v. Jarvis, 197 F. 3d 1098, 1107 (11th Cir. 1999), cert.

   den. 120 S.Ct. 1974 (2000) (citing Board of County Commissioners v. Brown, 520 U.S. 397

   (1997)). In this regard, the Eleventh Circuit holds that a complaint which actually did contain

   allegations regarding a governmental policy and practice nonetheless failed to state a claim

   because it did not contain any facts supporting this assertion. Cannon v. Macon County, 1 F. 3d

   1558 (11th Cir 1993) (subsequent history omitted). Moreover, a plaintiff also must establish that

   whatever custom or policy is alleged was the moving force behind the constitutional

   deprivation. Polk County v. Dodson, 454 U.S. 312 (1981); Geidel v. City of Bradenton Beach, 56

   F.Supp.2d 1359, 1363 (M.D. Fla. 1999); Cox v. McRaley, 993 F.Supp. 1452, 1455 (M.D. Fla.

   1998) (“nondescript, conclusory reference to an abstract custom or policy” is insufficient to state

   a section 1983 claim).

          Following Monell, the Eleventh Circuit recognized that a plaintiff must plead the

   following in order to state a cause of action under section 1983 against a governmental entity: (1)

   his constitutional rights were violated; (2) the municipality had a custom or policy that

   constituted deliberate indifference to a constitutional right; and (3) the policy caused the

   violation of a constitutional right. McDowell v. Brown, 392 F.3d 1283, 1289 (11th Cir.
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 17 of 20
                                                                 Dolcine v. Village of Biscayne Park, et al.
                                                                District Court Case No.: 18-cv-23190-DPG
                                                                                                  Page 17

   2004). An “official policy” can be established in one of two ways: (1) identifying an officially

   promulgated policy; or (2) identifying an unofficial custom or practice, usually through the

   repeated acts of the final policymaker of the entity. Grech v. Clayton County, 335 F.3d 1326,

   1329-30 (11th Cir. 2003). As indicate above, merely concluding that these elements are satisfied

   is not enough. While, certainly, the entire point of discovery is to gather facts, and oftentimes

   claims are abandoned due lack of evidence as discovery progresses, governmental entities in

   Florida are on a different standing. As Judge Bloom noted in Willis v. City of Coral Springs, 16-

   cv-60059-Bloom, Order on Motion to Dismiss (D.E. 23)(S.D. Fla., July 13, 2016), a plaintiff

   must be required to supply factual allegations other than the circumstances surrounding his own

   incident to frame a claim. Id., p.10. Like in Willis, if the Village of Biscayne Park had a custom,

   policy and practice of maliciously lodging criminal allegations against arrestees, this is

   something Plaintiff should already have some evidence of. The incident that gives rise to this

   claim occurred in 2013. Plaintiff has had ample time to request records under Chapter 119,

   Florida Statutes, and obtain a credible basis to include a Monell claim. If Plaintiff wishes to

   allege that the Village tolerates wrongful prosecutions, Plaintiff should by now – over 5 years

   after the fact – be able to cite some examples in his pleading rather than rely exclusively upon

   conclusions. Having failed to cite examples – any examples – this count should be dismissed.

          Despite these requirements, in the Second Amended Complaint at bar, Plaintiff does not

   allege the existence of any official custom or policy which motivated the purported

   unconstitutional conduct at issue. He instead asserts nothing more than his belief that the

   employees that allegedly wronged him acted pursuant to an official custom and policy of the

   Village, without supporting facts. This is nothing more than an impermissible attempt to hold the

   City liable for alleged constitutional violations of its employees on the basis of respondeat
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 18 of 20
                                                                   Dolcine v. Village of Biscayne Park, et al.
                                                                  District Court Case No.: 18-cv-23190-DPG
                                                                                                    Page 18

   superior, something which the Supreme Court has expressly disallowed for the past forty (40)

   years since Monell.

          WHEREFORE, the Defendants, VILLAGE OF BISCAYNE PARK, RAIMUNDO

   ATESIANO, CHARLIE DAYOUB, RAUL FERNANDEZ, and GUILLERMO RAVELO,

   respectfully request this Court grant their Motion to Dismiss, and any other relief deemed

   appropriate.

          We hereby certify that on this ____ day of January, 2019, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

   who are not authorized to receive electronically Notices of Electronic Filing and also sent via

   regular U.S. Mail to Pro Se Plaintiff to the address listed on the attached Service List.


   JOHNSON ANSELMO, MURDOCH                              LEWIS STROUD & DEUTSCH PL
   BURKE, PIPER & HOCHMAN PA                             1875 NW Corporate Blvd.
   2455 East Sunrise Blvd., Suite 1000                   Boca Raton, FL 33431
   Ft. Lauderdale, FL 33304                              (561) 826-2800
   (954) 463-0100                                        (561) 826-2828 (fax)
   Attys for Village of Biscayne Park                    Attys for Dayoub, Fernandez and Ravelo


   BY:_/s/ Scott D. Alexander____________                BY:___/s/ Stephanie Deutsch___________
          E. BRUCE JOHNSON, ESQ.                               STEPHANIE DEUTSCH, ESQ.
          FBN: 262137                                          FBN: 503584
          Johnson@jambg.com                                    sdeutsch@lsdlaw.net
          SCOTT D. ALEXANDER, ESQ.
          FBN: 057207
          alexander@jambg.com


                                                 MARRERO & WYDLER
                                                 Attorneys for Defendant Raimundo Atesiano
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 19 of 20
                                                            Dolcine v. Village of Biscayne Park, et al.
                                                           District Court Case No.: 18-cv-23190-DPG
                                                                                             Page 19

                                              2600 Douglas Road, PH-4
                                              Coral Gables, FL 33134
                                              (305) 446-5528
                                              (305) 446-0995 (fax)


                                              BY __/s/ Oscar E. Marrero_____
                                                    OSCAR E. MARRERO
                                                    F.B.N.: 372714
                                                    oem@marrerolegal.com
                                                    LOURDES ESPINO WYDLER
                                                    F.B.N.: 719811
                                                    lew@marrerolegal.com
                                                    ALEXANDRA C. HAYES
                                                    F.B.: 109482
                                                    ach@marrerolegal.com



                                         SERVICE LIST

   Counsel for Plaintiff:

   William C. Robinson, Esq.
   P.O. Box 610575
   North Miami, FL 33261
   FB N 386847
   (305) 454-9632
   (786) 520-3972
   robinsonwilliam8@gmail.com

   Counsel for Defendant, Village of Biscayne Park:

   E. Bruce Johnson, Esquire
   Scott Alexander, Esquire
   Johnson, Anselmo, Murdoch, Burke, Piper & Hochman, P.A.
   2455 E. Sunrise Blvd., Ste. 1000
   Ft. Lauderdale, FL 33304
   954-463-0100
   954-463-2444 Facsimile
   Johnson@jambg.com
   alexander@jambg.com

   Counsel for Defendants, Raul Fernandez, Charlie Dayoub and Guillermo Ravelo:

   STEPHANIE DEUTSCH, ESQ.
Case 1:18-cv-23190-DPG Document 55 Entered on FLSD Docket 01/18/2019 Page 20 of 20
                                                   Dolcine v. Village of Biscayne Park, et al.
                                                  District Court Case No.: 18-cv-23190-DPG
                                                                                    Page 20

   Lewis Stroud & Deutsch, P.L.
   1875 NW Corporate Blvd., Suite 100
   Boca Raton, FL 33431
   (561) 826-2800
   (561) 826-2828 (fax)
   sdeutsch@lsdlaw.net
   F.B. #503584
   Secondary e-mail: twolosh@lsdlaw.net
